In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an employee disciplinary dispute, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Lally, J.), entered August 14, 2009, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Under the extant circumstances, we find no reason to disturb the Supreme Court’s determination denying the petition to permanently stay arbitration between the parties (see Shah v Monpat Constr., Inc., 65 AD3d 541, 544 [2009]; Matter of All Metro Health Care Servs. Inc., v Edwards, 57 AD3d 892 [2008]; Matter of New York Cent. Mut. Fire Ins. Co. v Daley, 273 AD2d 315 [2000]). Dillon, J.P., Santucci, Balkin and Sgroi, JJ., concur.